Citation Nr: 0406506	
Decision Date: 03/11/04    Archive Date: 03/19/04

DOCKET NO.  99-20 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to additional special monthly compensation in 
excess of that contemplated by an intermediate rating between 
38 U.S.C.A. § 1114(l) and (m).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  

INTRODUCTION

The veteran served on active duty from July 1954 to April 
1968.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from adverse action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming.  A March 6, 2003, Board decision denied 
the veteran's claim for additional special monthly 
compensation, and the veteran appealed that decision to the 
United States Court of Appeals for Veterans Claims (Court) 
(formerly the United States Court of Veterans Appeals).  In 
an order dated October 9, 2003, the Court vacated the March 
6, 2003, decision of the Board and granted a Joint Motion for 
Remand filed by the parties to the litigation. 


REMAND

The aforementioned Joint Motion indicated that the March 6, 
2003, Board decision had failed to consider whether the 
veteran was entitled to additional special monthly 
compensation based upon loss of use of the left hand, and 
directed the Board to obtain a medical examination to 
determine whether the veteran suffers from loss of use of the 
left hand.  While the Board acknowledges receipt of a brief 
report from a medical professional employed by VA dated in 
January 2004, describing the nature of the disability in the 
veteran's hands, the Board believes that full compliance with 
the Joint Motion, approved by the Court, requires that the 
veteran should be afforded a VA examination which contains 
sufficient clinical findings to determine whether loss of use 
of a hand, as that term is defined by VA, is demonstrated.  
See Stegall v. West, 11 Vet. App. 268 (1998).

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran 
when further action is required on his part. 

1.  The RO must review the claims file, 
as well as the Joint Motion, and ensure 
that all Veterans Claims Assistance Act 
of 2000 (VCAA) obligations have been 
satisfied.

2.  The veteran should be afforded an 
appropriate examination to determine 
whether "loss of use" is shown in 
either hand.  That is, the examiner 
should state whether, due to service-
connected disability in either hand, no 
effective functioning (grasping, 
manipulation etc.) remains other than 
that which would be equally well served 
by an amputation stump below the elbow 
with use of a suitable appliance.  

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
additional special monthly compensation 
in excess of that contemplated by the 
intermediate rating between 38 U.S.C.A. 
§ 1114(l) and (m) currently assigned.  To 
whatever extent that this adjudication 
does not result in a complete grant of 
all benefits sought, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


